                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

TERRY DARNELL JACKSON, JR.

              Petitioner,
                                                        Case No. 1:19-cv-00603
v.
                                                        Hon. George Caram Steeh1
DONNIE MORGAN, Warden,
Ross Correctional Institution,

         Respondent.
_____________________________/

                    OPINION AND ORDER DISMISSING
                 PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Terry Darnell Jackson, Jr., seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. As discussed below, the court must dismiss

Jackson’s petition because his claims are procedurally defaulted.

                              BACKGROUND FACTS

       Jackson, who is a state prisoner at the Ross Correctional Institution in

Chillicothe, Ohio, was convicted of aggravated burglary, aggravated

robbery, robbery, kidnapping, felonious assault, and carrying concealed

weapons. The Court of Appeals of Ohio, First Appellate District for

Hamilton County, made the following factual findings on direct appeal,


1
 Senior District Judge, Eastern District of Michigan, sitting by designation pursuant to
28 U.S.C. § 292(b). ECF No. 9.
which are presumed to be correct and are not disputed by Jackson. See

28 U.S.C. § 2254(e)(1).

           In the case numbered B-1056803-A, Jackson pleaded
       guilty to two counts of aggravated burglary, two counts of
       aggravated robbery, two counts of kidnapping, one count
       of felonious assault – each with one specification – and
       one count of carrying a concealed weapon. The events
       underlying these charges are similar to each of the
       preceding crimes. Jackson and his accomplices followed a
       luxury vehicle from Kenwood to the Dlott/Chesley
       residence. They returned a few hours later, entering the
       home with firearms and a stun gun, and proceeded to
       burglarize the residence, returning to their car multiple
       times to drop their loot.
           Eventually, Jackson and his accomplices confronted
       Dlott and Chesley, who had been asleep in their bedroom,
       and demanded money, jewelry, and watches from them.
       Dlott was forced to her nearby home-office to retrieve
       money from her purse before being returned to the
       bedroom. Jackson held a gun on Chesley while robbing
       him of a significant amount of cash and other items, and
       continued to hold a gun on him for the next 30 to 40
       minutes.
           Jackson next demanded to know where the safes were.
       Dlott and Chesley denied the existence of any safes.
       Jackson repeatedly attempted to stun Chesley while
       questioning him. The stun gun was inoperative. Dlott and
       Chesley remained insistent that there were no safes.
       Focus then shifted to Jackson’s demand for the keys to the
       automobile Chesley drove earlier in the evening.
           Jackson and his accomplices took Dlott and Chesley to
       the kitchen where keys for two vehicles in the attached
       garage were taken. The entire group then moved to the
       garage, where the assailant’s attention was drawn to a red
       Ferrari. Dlott opened all four garage doors so the
       assailants could take the cars. Jackson pushed Chesley
       down the five steps into the garage. Chesley suffered a
       concussion, several broken bones, and other injuries.
                                  -2-
        Dlott and Chesley escaped through an open garage door
        as Jackson and his accomplices retreated into the house.
            At sentencing, Jackson argued that a number of his
        charges should merge as allied offenses of similar import.
        The trial court merged none of the counts, and imposed a
        sentence on each. It ordered the sentences for the crimes
        against Chesley to be served consecutively to each other,
        and the sentences for crimes against Dlott and the three
        earlier home invasions to be served concurrently to the
        crimes against Chesley. The total sentence was 34 years
        of incarceration.

ECF No. 6 at PageID 121-22.

                         PROCEDURAL HISTORY

     On December 11, 2015, Jackson was charged with the following

fifteen offenses: three counts of aggravated burglary (Counts 1-3), three

counts of aggravated robbery (Counts 4-6), one count of robbery (Count 7),

four counts of kidnapping (Counts 8-11), two counts of felonious assault

(Counts 12-13), one count of carrying a concealed weapon (Count 16), and

one count of receiving stolen property (Count 17). Counts 1 through 13

each carried 1-year and 3-year firearms specifications.

     Jackson pleaded guilty to reduced charges: two counts of aggravated

burglary (Counts 1, 2); two counts of aggravated robbery (Counts 4, 6), two

counts of kidnapping (Counts 8, 10), felonious assault (Count 12), carrying

a concealed weapon (Count 16), and a 3-year firearm specification on each

of these counts. The trial court sentenced him to a total of 34 years in

                                     -3-
prison; the total sentence is comprised of consecutive 7-year sentences for

one count of aggravated burglary, one count of aggravated robbery, one

count of kidnapping, and one count of felonious assault, consecutive to two

3-year specifications on the aggravated burglary and kidnapping charges.

See ECF No. 6 at PageID 69. (The sentences on the remaining counts,

which total 22 years, were ordered to be served concurrently.)

      On April 29, 2016, Jackson filed a timely notice of appeal to the First

District Court of Appeals, Hamilton County, Ohio. He raised the following

assignments of error in his brief:

   1. The trial court erred when it convicted the defendant of kidnapping
      and aggravated robbery, and of multiple counts of aggravated
      burglary, which were of similar import.
   2. The trial court erred when it sentenced defendant to consecutive
      terms of incarceration for offenses which should have run
      concurrently.
   3. The trial court erred in sentencing Mr. Jackson to thirty-four years in
      prison for the offenses of which he pleaded guilty.

ECF No. 6 at PageID 77-78. On October 13, 2017, the appeals court

overruled the assignments of error and affirmed Jackson’s conviction and

sentence.

      Jackson filed a timely notice of appeal with the Ohio Supreme Court

on November 27, 2017, raising the following issue:

      1. The state and federal constitutional right to due process and
         against double jeopardy is violated when courts apply vague,

                                      -4-
         arbitrary standards to merger of kidnapping convictions with other
         convictions of allied offenses.

ECF No. 6 at PageID 130. On April 25, 2018, the Ohio Supreme Court

declined to accept jurisdiction of the appeal pursuant to S.Ct.Prac.R.

7.08(B)(4). Id. at PageID 136.

      In the meantime, Jackson filed an application to reopen his appeal in

the state court of appeals, alleging ineffective assistance of appellate

counsel for failing to raise the following claim:

      1. Appellant suffered a deprivation of his Constitutional right to
         effective assistance of counsel under the Sixth Amendment, his
         right to due process under the Fifth and Fourteenth Amendments,
         and the Eighth Amendment right to be free of cruel and unusual
         punishment, as trial counsel failed to file a motion to change venue
         in a case of extensive pretrial publicity and where two of the
         victims were highly-respected members of the Hamilton County
         legal community.

ECF No. 6 at PageID 139. The court of appeals denied Jackson’s

application to reopen his appeal on October 2, 2018, and Jackson did not

seek further review of that decision. See ECF No. 6 at PageID 152.

      Jackson timely filed his petition for habeas corpus on July 29, 2019,

alleging the following grounds:2


2
 Believing that the one-year statute of limitations expired on July 25, 2019, Jackson
sought leave to file his petition out of time. ECF No. 2. However, as Respondent
concedes, the statute of limitations was tolled by Jackson’s pending application to
reopen his appeal, which was denied on October 2, 2018. See 28 U.S.C. § 2244(d)(2);
Artuz v. Bennett, 531 U.S. 4, 8-9 (2000). The limitations period began on October 3,
2018, and Jackson’s petition was timely filed within one year of that date.
                                         -5-
        1. The decisions of the Ohio judiciary denying the Petitioner relief
           upon his claim of violation of his right to be free from double
           jeopardy as guaranteed by the Sixth and Fourteenth Amendments
           to the United States Constitution were in error, as vague and
           arbitrary standards apply to the merger of kidnaping with other
           convictions of allied import.

        2. The Petitioner is entitled to an evidentiary hearing on these
           matters.

ECF No. 1 at PageID 8.

                               LAW AND ANALYSIS

   I.      Standard of Review

        Respondent argues that Jackson’s petition must be dismissed

because his only substantive claim has been procedurally defaulted.

Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a writ of

habeas corpus shall not issue unless the state court adjudication “resulted

in a decision that was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of

the United States” or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).

        “It is well settled that ‘federal courts do not have jurisdiction to

consider a claim in a habeas petition that was not “fairly presented” to the

state courts.’” Jacobs v. Mohr, 265 F.3d 407, 415 (6th Cir. 2001) (citation

                                         -6-
omitted). A claim is considered fairly presented “if the petitioner asserted

both the factual and legal basis for his claim to the state courts.” Id. Fair

presentation of an issue requires that the petitioner “give state courts a full

opportunity to resolve any constitutional issues by invoking ‘one complete

round’ of the state’s appellate review system” and that the petitioner

present “the same claim under the same theory” to the state courts. Caver

v. Straub, 349 F.3d 340, 346 (6th Cir. 2003). To fairly present a claim in

state court, a petitioner may: (1) rely upon federal cases employing

constitutional analysis; (2) rely upon state cases employing a federal

constitutional analysis; (3) phrase his claim in terms of constitutional law or

in terms sufficiently specific to allege the denial of a constitutional right; or

(4) allege facts “well within the mainstream of constitutional law.” McMeans

v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000).

      A petitioner may avoid the consequences of a procedural default only

“by showing that there was cause for the default and prejudice resulting

from the default, or that a miscarriage of justice will result from enforcing

the procedural default in the petitioner’s case.” Seymour v. Walker, 224

F.3d 542, 550 (6th Cir. 2000).




                                        -7-
   II.     Application

         Petitioner contends that his sentence violates the Double Jeopardy

Clause of the Fifth Amendment of the United States Constitution, which

prohibits multiple punishments for the same offense. See U.S. Const.

amend. V; Jackson v. Smith, 745 F.3d 206, 210-11 (6th Cir. 2014).

Petitioner alleges that his right to be free from double jeopardy was violated

when the trial court sentenced him for both aggravated robbery and

aggravated kidnapping. Petitioner argues that these offenses are of

“similar import” and should have been merged under Ohio’s allied offense

statute. In considering whether the offenses should have merged, the Ohio

Court of Appeals held that the facts “were sufficient to establish the

kidnapping offense as being committed separately from the aggravated-

robbery offenses, and the trial court was correct in sentencing Jackson on

both aggravated-robbery offenses and the kidnapping offenses.” ECF No.

6 at PageID 123.

         Petitioner did not, however, raise the legal theory of double jeopardy

before the Ohio Court of Appeals. ECF No. 6 at PageID 75-93. In his

appellate brief, Petitioner neither relied upon federal or state cases

employing a constitutional analysis nor phrased his claim in terms of

constitutional law. Indeed, the Ohio Court of Appeals did not address any

                                        -8-
constitutional arguments in its opinion, but focused on whether the offenses

were properly merged under state law. ECF No. 6 at PageID 120-25.

Petitioner did not fairly present his double jeopardy argument to the Ohio

Court of Appeals. See McMeans, 228 F.3d at 682.

      Petitioner attempted to raise his double jeopardy claim for the first

time in his notice of appeal to the Ohio Supreme Court. ECF No. 6 at

PageID 130. Under Ohio law, however, its is “an established rule of long

standing” that a “constitutional question . . . can not be raised in the

Supreme Court unless it was presented and urged in the courts below.”

State v. Phillips, 27 Ohio St.2d 294, 302 (1971). Because Petitioner failed

to properly raise his double jeopardy claim in state court, it is barred by

Ohio’s doctrine of res judicata, a procedural bar that is regularly applied by

Ohio courts. Jacobs, 265 F.3d at 417; Seymour, 224 F.3d at 555.

      Accordingly, Petitioner’s double jeopardy claim is procedurally

defaulted. See, e.g., Jacobs, 265 F.3d at 416-18 (failure to raise claim on

appeal that appears on the face of the record constitutes a procedural

default under Ohio law); Seymour, 224 F.3d at 555 (claims not raised

before Ohio Court of Appeals, and raised for the first time before Ohio

Supreme Court, were procedurally defaulted). Because he has not

attempted to demonstrate cause for the default, prejudice, or that a

                                      -9-
miscarriage of justice will occur, the court may not excuse the default. This

court lacks jurisdiction to adjudicate Petitioner’s double jeopardy claim.

      Additionally, the court notes that the Sixth Circuit has rejected a claim

similar to Petitioner’s as not cognizable. In Jackson v. Smith, 745 F.3d

206, 214-15 (6th Cir. 2014), the petitioner argued that the Ohio state court

imposed greater punishment than the legislature intended, in violation of

the Double Jeopardy Clause, by sentencing him for both aggravated

robbery and attempted kidnapping. The Sixth Circuit determined that that

the petitioner was ineligible for habeas relief because the state court

decision was not contrary to federal law, but “at worst,” an incorrect

application of the Ohio allied offense statute. Id. “Habeas relief . . . is not

available for such alleged errors.” Id.

      Given that this case turns on dispositive legal issues that may

resolved without further factual inquiry, an evidentiary hearing is not

required. See Cullen v. Pinholster, 563 U.S. 170, 183 (2011) (evidentiary

hearing not required when the state-court record precludes habeas relief);

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                                CONCLUSION

      For the reasons discussed above, IT IS HEREBY ORDERED that

Jackson’s petition for writ of habeas corpus (ECF No. 1) is DISMISSED.

                                      -10-
     IT IS FURTHER ORDERED that Petitioner’s motion to file petition out

of time (ECF No. 2) is DENIED AS MOOT.

     The court declines to issue a certificate of appealability, because

Petitioner has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22.

                                    s/George Caram Steeh
                                    United States District Judge

Dated: January 6, 2020




                                    -11-
